                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     ROGELIO MAY RUIZ,                               Case No. 17-cv-00338-CRB
                                   9                      Plaintiff,
                                                                                         ORDER ADDRESSING REQUEST
                                  10             v.                                      FOR EXTENSION OF TIME TO
                                                                                         FILE REPLY TO OPPOSITION
                                  11     MICHAEL SEXTON, et al.,                         TOMOTION TO DISMISS AND
                                                                                         REQUEST FOR PETITIONER TO
                                  12                      Defendants.                    FILE CDCR FILE
Northern District of California
 United States District Court




                                  13          Respondent has filed a request for an extension of time to and including November
                                  14   22, 2018. Dkt. 28. This request is unopposed. Dkt. 29. The Court hereby grants
                                  15   Respondent’s request for an enlargement of time to and including November 22, 2018, in
                                  16   which to file and serve a reply to petitioner’s opposition to the motion to dismiss the
                                  17   habeas petition.
                                  18          Respondent also requests that the Petitioner serve on Respondent the 3500 pages of
                                  19   the CDCR file. Dkt. 28. In counsel’s declaration in support of this request, counsel states
                                  20   that she “cannot accurately respond to the numerous assertions petitioner makes in his
                                  21   declaration, and which counsel argues in his brief, without access to the CDCR records,”
                                  22   and “therefore request[s] that this Court order petitioner to file the CDCR records with the
                                  23   Court and serve them on respondent, and direct counsel to provide citations to the CDCR
                                  24   records for each of the assertions petitioner makes in his declaration.” Dkt. 28-1.
                                  25   Respondent relies on Orthel v. Yates, 2011 WL 4026808 (N.D. Cal. Sept. 12, 2011), in
                                  26   which the “parties agreed to make a copy of the[CDCR] records for respondent.” Id. at *3.
                                  27   The Court also observed that “[a]t the hearing, petitioner’s counsel pointed out that it is
                                  28   respondent’s client who has the original records in the first place.” Id. at *3 n.1.
